Citation Nr: 0732008	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-31 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating from an original grant 
of service connection for plantar fasciitis, rated as 20 
percent disabling. 

2.  Entitlement to an increased rating from an original grant 
of service connection for lumbosacral strain, rated as 20 
percent disabling from November 20, 2001 to March 6, 2005. 

3.  Entitlement to an increased rating for lumbosacral 
strain, evaluated as 20 percent disabling from May 1, 2005. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to 
November 2001.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which established service connection for 
plantar fasciitis as 10 percent disabling and for lumbosacral 
strain as 20 percent disabling.  

Pursuant to a July 2004 rating, the evaluation for plantar 
fasciitis was increased to 20 percent.  The United States 
Court of Appeals for Veterans Claims (Court) has held that on 
a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The Court further held that where a claimant has filed a 
Notice of Disagreement (NOD) as to an RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Thus, the issue remains in 
appellate status.

It is noted that, although having initially requested a 
hearing before the Board, he requested that the hearing be 
changed to one before a Decision Review Officer (DRO).  The 
veteran failed to appear for the hearing scheduled for 
February 8, 2006.  Notice of the hearing was mailed to the 
veteran's address of record more than one month prior to the 
scheduled hearing date and was not returned as undeliverable.  
No request was received for rescheduling.  Therefore, the 
request for hearing is deemed withdrawn, and the appeal is 
being processed accordingly.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The veteran failed to report to a VA examination 
scheduled in February 2005 for the purpose of evaluating the 
severity of the veteran's plantar fasciitis of the left foot; 
he did not report, provide any reasons for not reporting or 
indicate whether he would attend another examination if 
rescheduled. 

3.  The veteran failed to report to a VA examination 
scheduled in February 2005 for the purpose of evaluating the 
severity of the veteran's lumbosacral strain; he did not 
report, provide any reasons for not reporting or indicate 
whether he would attend another examination if rescheduled.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for service-connected plantar fasciitis of the 
left foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.655, 4.1, 4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic 
Code 5099-5284 (2007).

2.  The criteria for the assignment of a rating in excess of 
20 percent for lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.655, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (2003) (as 
amended by 67 Fed. Reg. 54,345 (Aug. 22, 2002), 5237, 5242, 
5243 (as codified at 68 Fed. Reg. 51,454 (Aug. 27, 2003)).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in August 2002, May 2005, February 2006 and 
March 2006.  The veteran was notified as to VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and the veteran was requested to send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Clearly, from submissions by and on behalf of the 
veteran, he is fully conversant with the legal requirements 
in this case.  Thus, the content of these letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.    

(a) When entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) of this section.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. 
(b) When a claimant fails to report for an examination 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.   38 
C.F.R. § 3.655 (2007).

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation. 38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  38 
C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran was afforded a VA examination in October 2002.  
His back was nontender.  He demonstrated forward flexion of 0 
to 50 degrees, with pain at 40 degrees; hyperextension of 0 
to 20 degrees, with pain at 10 degrees; bilateral flexion 
from 0 to 20 degrees, with pain at 20 degrees; rotation 0 to 
20 degrees bilaterally, with pain at 15 degrees.  The veteran 
reported that his back pain had been made worse by an 
automobile examination two and one half months prior to the 
examination (after military service).  Examination of the 
foot showed a 3 inch, non tender medial scar.  There was 
significant plantar tenderness with palpation of the heel to 
the forefoot.  Eversion was 0 to 20 degrees, inversion was 0 
to 30 degrees, dorsiflexion was 0 to 20 degrees, plantar 
flexion was 0 to 45 degrees.  There was no pain with range of 
motion.  There was pain in the foot and back with prolonged 
standing.  

The veteran was afforded a spinal MRI in August 2004.  
Clinical correlation with radiculopathy was advised.  

A private neurological examination was afforded in February 
2005.  He also reported a history of injuring his back in 
service some thirteen years earlier, made worse by three 
automobile accidents, one four years prior to the 
examination, one two and one half years earlier and one two 
weeks before the examination.  The examination provided the 
impression that the veteran had low back pain radiating down 
his right leg, consistent with lumbar radiculopathy.

The veteran underwent back surgery in March 2005.  Private 
treatment records indicate that he was brought to surgery 
with "intractable right leg pain of longstanding duration 
with a herniated disc at L5-S1.  Post surgical records from 
April 2005 noted that he was overall improved and that there 
was no focal deficit.  Impression was excellent status with 
good ongoing recovery.  The veteran was awarded a temporary 
total evaluation for convalescence for the period from March 
7, 2005 to May 1, 2005.

VA outpatient treatment records from May 2005 noted 2+ pedal 
pulses and the absence of pedal edema.  

To ascertain the current status of the veteran's disabilities 
at issue and establish a basis for increased ratings for 
plantar fasciitis of the left foot and for lumbosacral 
strain, examinations were scheduled on February 23, 2006.  
Prior to the scheduled examinations, the veteran was provided 
correspondence on separate occasions stressing the importance 
of reporting for the examinations and the procedure to follow 
if he was unable to make the appointment.  The correspondence 
indicated that if he did not respond, VA may have to deny his 
claims.  He did not report to the examinations or respond.  
The record does not reflect that the letters were returned to 
VA as undeliverable, and thus the veteran is presumed to have 
received them.

The examinations sought by the Board might have provided 
additional information regarding the veteran's plantar 
fasciitis and lumbosacral strain.  Regulations provide that 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and the claimant, 
without good cause, fails to report for such examination, and 
the examination was scheduled in conjunction with a claim for 
increase, the claim shall be denied.  See 38 C.F.R. § 3.655.  
This is a claim for increase, and the regulation provides 
that VA "shall" deny the claim.  See id.

It is possible that the veteran has experienced an increase 
in the claimed disorders for which he is seeking higher 
ratings; however, the examinations to which the veteran 
failed to appear would have allowed medical professionals to 
provide a clear assessment of the disabilities.  "The duty to 
assist is not a one-way street." Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In another case, the Court noted that 
in remanding the case to the Board for an examination, the 
veteran was "expected to cooperate in the efforts to 
adjudicate" the veteran's claim for benefits.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 181 (2005).  The Court then 
added, "Their failure to do so would subject them to the risk 
of an adverse adjudication based on an incomplete and 
underdeveloped record."  Id.

In conclusion, the issues of increased ratings for plantar 
fasciitis and lumbosacral strain are denied by operation of 
law.




ORDER

Entitlement to an increased rating from an original grant of 
service connection for plantar fasciitis is denied. 

Entitlement to an increased rating from an original grant of 
service connection for lumbosacral strain is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


